Citation Nr: 0839059	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for right ear 
hearing loss and assigned a 10 percent rating.  The issue of 
service connection for left ear hearing loss was denied.  In 
December 2006, the RO granted compensation for left ear 
hearing loss under 38 U.S.C.A. § 1160 and assigned a 20 
percent rating for the bilateral hearing loss.  The veteran 
has appealed that 20 percent rating.  In August 2008, the 
veteran testified before the undersigned at a Travel Board 
hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran and his wife indicated 
that the veteran was profoundly deaf in his right ear and 
used a hearing aid for his left ear.  They also indicated 
that he was deaf in his left ear.  It was noted that the 
veteran was last examined by VA in 2004 and by a private 
examiner in 2005.  An October 2005 private examiner's report 
was submitted; however, the audiological report did not 
include an interpretation of the puretone audiological chart.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data).  

Further, it was asserted that the veteran's hearing ability 
had decreased.  As the veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  The 
examiner should obtain the veteran's 
auditory thresholds at frequencies of 
1000, 2000, 3000, and 4000 Hertz, as well 
as speech recognition scores based on the 
Maryland CNC tests.  The examiner should 
also review the October 2005 private 
audiological report and provide an 
interpretation of the puretone 
audiological chart, including the 
puretone threshold findings at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


